United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                            _____________

                             No. 96-1389EA
                             _____________

Repoleon Gilbert,                 *
                                  *
               Appellant,         *
                                  *
     v.                           *
                                  *
Scott Dunn, Classification        *   Appeal from the United States
Officer, Delta Regional Unit,     *   District Court for the Eastern
Arkansas Department of            *   District of Arkansas.
Correction; Grant Harris,         *
Warden, Delta Regional Unit,      *         [UNPUBLISHED]
Arkansas Department of            *
Correction; Larry Norris,         *
Director, Arkansas Department     *
of Correction,                    *
                                  *
               Appellees.         *
                           _____________

                    Submitted:     April 7, 1997

                        Filed: April 15, 1997
                            _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.
     Arkansas inmate Repoleon Gilbert appeals from the adverse
decisions of the magistrate judge in Gilbert’s 42 U.S.C. § 1983
lawsuit.   Because Gilbert did not provide a transcript of the
evidence presented at trial, we cannot review the magistrate
judge’s findings.    See Fed. R. App. P. 10(b)(2); Van Treese v.
Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam).      Given the
magistrate judge’s finding that Gilbert had not been required to
perform work beyond his physical capacity, the magistrate judge
properly rejected Gilbert’s deliberate indifference claim.    See
Choate v. Lockhart, 7 F.3d 1370, 1374 (8th Cir. 1993).   Our review
of Gilbert’s other arguments reveals that they lack merit.      We
affirm.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-